 In the Matter of COLUMBIAN IRON WORKSandUNITEDSTEELwoRKERsOF AMERICACase No. R-5753.-Decided September 2, 194.3Messrs. T. Pope ShepherdandRobert C. Hunt,of Chattanooga,Tenn., for the Company.Messrs. 0. S. Banter, M. T. Elder,andWm. Frazier,of Chatta-nooga, Tenn., for the Steelworkers.Messrs. H. G. B. KingandW. R. Barney,of Chattanooga, Tenn.,for the I. A. M.Mr. W. G. Kissinger,of Chattanooga, Tenn., for the Moulders.Mr. J. A. Lipscomb,of Bessemer, Ala., andMr. H. N. Brown,ofChattanooga, Tenn., for the Pattern Makers..Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petition duly filed by United Steelworkers of Amer-ica, herein called the Steelworkers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofColumbian Iron Works, Chattanooga, Tennessee, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before T. Lowry Whittaker, TrialExaminer.Said hearing was held at Chattanooga, Tennessee, onJuly 23, 1943.The Company, the Steelworkers, Success Lodge No.56, International Association of Machinists, herein called the I. A. M.,International Moulders and Foundry Workers Union of North Amer-ica, herein called the Moulders, and Pattern Makers League of NorthAmerica, and Pattern Makers Association of Chattanooga, Tennes-see,herein collectively called the Pattern Makers, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and - to introduce evidence hearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.52 N. L. R. B., No. 54.370 COLUMBIAN IRON WORKS371The I. A. M. made a motion at the hearing to dismiss the petitioninsofar as it relates to employees of certain specified departmentson the ground that the I. A. M. has a presently subsisting contractwith the Company covering them.Ruling was reserved to the Board.The motion is hereby denied for reasons hereinafter set forth.The Moulders also moved to dismiss the petition on the ground thatevidence of representation had not been adduced in the unit soughtby the Moulders.The motion is hereby denied for reasons hereinafterset forth.The Pattern Makers also moved at the hearing to dismiss the peti-tion as to the Company's pattern makers.Ruling was reserved tothe Board.However, since the petition was amended at the hearingto exclude pattern makers, a ruling on the motion is unnecessary.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYColumbian Iron Works, a Tennessee corporation with its principaloffice and place of business at Chattanooga, Tennessee, is engaged inthe general brass and foundry business. It is a wholly owned sub-sidiary of the Mueller Co. of Decatur, Illinois.The Company oper-ates two plants at Chattanooga; we are solely concerned in this pro-ceeding with the one which the Company denominates the No. 1 Plant.The raw materials used by the Company during the past year con-sisted principally of pig iron, scrap iron, brass, bronze; and othermaterials, valued at more th to $200,000, of which 50 percent wasshipped from 'points outside the State of Tennessee.The finishedproducts manufactured by the Company during the same period atitsNo. 1 Plant consisted of cast valves, fire hydrants, sluice gates, andother casting products used in connection with water dams and sewer-age works, valued at more than $1,000,000, of which approximately80 percent was shipped to points outside the State of Tennessee.For the purposes of this proceeding, the Company concedes- thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers-of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Success Lodge No. 56, International Association of Machinists, isa labor organization admitting to membership employees of theCompany.549875-44-vol 52-25 372DIECISNONS OF NATIONAL LABOR RELATIONS BOARDInternationalMoulders and Foundry Workers Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.PatternMakers Association of Chattanooga, Tennessee, and thePattern Makers League of North America affiliated with the AmericanFederation of Labor, of which the former is an affiliate, are labororganizations admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter to the Company dated June 21, 1943, the Steelworkersasserted its claim to represent a majority of the Company's employeesand requested a conference for collective bargaining purposes.TheCompany stated that it had a contract with the I. A. M. and it refusedto recognize the Steelworkers as bargaining representative of itsemployees unless and until it is certified as such by the Board.The contract to which the Company thus adverted was executed.April 29,and succeeded a previous agreement executed April 27,1942, which had just expired.Both these agreements recognize theI.A. M. as the "bargaining agency" for employees in the machine shop,assembly room, and machine repair maintenance (departments 11, 60,and 70).It is the contract of April 1943, which the I. A. M. claimsprecludes an investigation of representatives among the employeescovered by it and on which it predicates its motion to dismiss thepetition.The unit as to which the I. A. M. desires the dismissal of the petitionis composed of skilled and semi-skilled machinists and machine oper-ators and some toolroom men, assembly men, a trucker, and a stockclerk, and from it are excluded numerous categories of semi-skilledemployees. It has been our policy to hold inappropriate for collectivebargaining purposes 1 such a heterogeneous and illogical group andwe are of the opinion that a contract, the coverage of which is notcoextensive with a possible appropriate bargaining unit, should notbe a bar to an investigation of representatives?Moreover, the extentof the coverage of the I. A. M.'s contract is delimited by a considera-tion, which we have held, the Act does not permit,3 viz, distinctionsof color 4Accordingly, we find that the contract between the I. A. M.and the Company is no bar to a present determination ofrepresentatives.IMatter of ITE Circuit Breaker Company,51 N. L R B 10872 SeeMatter of Kinnear Manufacturing Company,4 N L R B. 773.8Matter ofCrescent Bed Company,Inc,29 N L R B. 34'An I. A.M. witness testified that colored workers are not eligible to membershipthei ein. COLUMBIAN IRON WORKS373A statement of the Trial Examiner read into evidence at the hear-ing indicates that the Steelworkers, the I. A. M.,5 the Moulders, and thePattern Makers each, represents a substantial number of employeesin the unit each claims to be appropriatesWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. claims as appropriate for collective bargaining a singleindustrial unit excluding guards, office, clerical and supervisory em-_ployees, pattern makers, and,employees of the engineering departmentand the cafeteria.The I. A. M. claims as appropriate a unit coexten-sive with the coverage of its contract, hereinbefore discussed.TheMoulders contends that a unit composed of the hand molders, handcoremakers, and their apprentices, is appropriate.The PatternMakers desires to be certifiedas solebargaining representative, or indefault of certification, that the Board direct an election with onlythe Pattern Makers on the ballot in a unit composed solely of patternmakers and apprentices.The Companyis inaccord with the respec-tive positions of the I. A. M., the Moulders, and the Pattern Makers.However, it also regards a residual unit as appropriate, and at thehearing the Company offered to recognize the C. I. 0. as exclusivebargaining agent for such a unit.Thus, conflicts have arisen con-cerning both the appropriateness of craft units, as such, and whatshould be their composition.Machinists unit:Historically, machinists have been an identifiablecraft and since those employed by the Company have bargained on acraft basis for a considerable period of time, we find that they mayproperly constitute a separate bargaining unit or function with equaleffectiveness as a part of an industrial unit.Although the designations submitted by the I A. M. indicated that the I A M wasaffiliatedwith the American Federation of Labor, we take notice of the fact that the1.A M has withdrawn from the American Federation of Labor.g The Trial Examiner reported that the Steelworkers submitted 193 designations, ofwhich 167,bearing apparently genuine original signatures,correspond with names on theCompany's pay roll of June 15, 1943, which contains 281 namesThe Trial Examiner also reported that the I A M. submitted 61 designations bearingapparently genuine original signatures and 22 dues records which together contain 69names which correspond with names on the aforesaid pay roll,which contained 142 namesmin the 3 departments in which the I. A. M. claims to represent employeesIn addition,the Trial Examiner reported that the Moulders submitted 13 designationsbearing apparently genuine original signatures which correspond with names on the afore-,said pay roll.The Pattern Makers, the Trial Examiner reported,submitted a petition containing 6signatures which correspond with names on the above pay roll, containing 6 names inthe unit claimed by the Pattern Makers. 374DECISIONS OFNATIONALLABOR RELATION-IS BOARDWe have previously found' that the unit claimed as appropriate bythe I. A. M. and as covered by its contract was composed of a hetero-geneous and illogical group of job classifications unsuitable for col-lective bargaining.However, a unit consisting, substantially, of theskilled and semiskilled employees of the machine shop and machinerepair maintenance, and excluding employees of the assembly roomwhose functions and skills are dissimilar, conforms to the requiredcriteria of appropriateness.There is a further controversy over group leaders, who, the C. I. 0.asserts and the I. A. M. denies, should be excluded from the proposedunit.Group leaders devote approximately 50 percent of their time toinstructing, about 5 percent to supervising, and the remainder tochecking with the foremen and laying out new jobs.They appear tohave the power to recommend hire and discharge.We shall excludethem from the unit as supervisory employees.Fowndry and core room employees:Molders and core makers havelong been recognizedas anidentifiable craft and they have bargainedhistorically on a craft basis.In our opinion they constitute a suffi-ciently well defined occupational group so that they may properlycomprise a separate bargaining unit or function with equal effective-ness aspart of an industrial unit.The unit sought by the Moulders consists of slightly more than adozen hand molders and hand core makers and apprentices employedin the foundries and the core room.The greater number of the Com-pany's molders and core makers perform their work with the aid ofspecially devised machinery.Although machine molding and coremaking does not require as great skill as does hand work, it appearsthat a number of workers employed by the Company at machine workformerly did hand work when employed by other companies. It alsoappears that the apprentices, whom the Moulders desires in the unit,often have no great degree of skill.The hand workers are employedin more than one department and to single them out to form a unitwould cut across both departmental and craft lines.The hand workersemployed by the Company are white while those employees of thefoundries and core room whom the Moulders seeks to exclude arecolored.As hereinbefore stated, the Act does not permit distinctionsbased on color.8Accordingly, we find that a molders' unit should becomposed, substantially, of all molders, core makers and bumpers ofthe iron and brass foundries and the core room.Pattern Makers:The pattern makers constitute a highly skilledcraft which can function effectively as a separate unit.Since they are4See Section III,supra.sMatter ofCrescentBed Company,Inc.,29 N. L. R. B. 34; see alsoMatter of GeorgiaPower Company,32 N. L. R. B. 692. COLUMBIAN IRON WORKS375not claimed by the Steelworkers, we are of the opinion that in theinterest of avoiding further proceedings 0 the pattern makers mayproperly be given the opportunity to elect whether or not they desireto be represented by the Pattern Makers for the purposes of collectivebargaining.Accordingly, we find that all pattern makers and pattern makers'apprentices employed at the Company's No. 1 Plant, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.There is no controversy concerning the composition of the residualunit.With respect to the machinists and foundry department em-ployees, we shall make no final determination of the appropriate unit,or units, at this time. In this situation, we shall permit the scopeof the bargaining unit, or units, to be determined in part by the resultsof separate elections.In accordance with our finding that theseemployees may function either as a separate unit or as part of a singleindustrial unit, we shall direct that the question concerning representa-tion which has arisen be resolved by separate elections by secret ballotamong the employees in the groups described below who were employedduring the pay-roll period immediately preceding the date of ourDirection of Elections, subject to the limitations and additions set forththerein 10Group 1:All machine operators, tool room employees, tool roomservicemen, radial drill press helper, alternate crane operator and helperon big machines, power cutoff sawman, machinists, and repairmen, inthe machine shop and maintenance department of the Company's PlantNo. 1, Chattanooga, Tennessee, excluding group leaders, foremen, andany other supervisory -employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.Group 2:All floor molders and apprentices, core makers and ap-prentices, floor molders helpers, tabor molders and squeezer molders,and their helpers, unit molders, unit facing men, unit sand mulleroperators, unit finishers, unit helpers, strip plate molders, core blowers,core bumper operators, core room sand muller operators in the ironfoundry, brass foundry, and core room departments of the Company'sPlant No. 1, Chattanooga, Tennessee, excluding group leaders, fore-men, and any other supervisory employees with authority to hire,0 fatter of Western Freight Handlers, Inc.,49 N. L R. B. 66.10 The Steelworkers, the I. A. M., the Moulders, and the Pattern Makers requested thatthey appear on the ballot as United Steelworkers of America (C. I. 0.), Success LodgeNo. 56, International Association of Machinists, Chattanooga, Tenn., International Mouldersand Foundry Workers Union of North America, affiliated with the A F. of L., and PatternMakers League of North America, affiliated with the A. F. of L., respectively. The requestsare hereby granted.r 376DECISQONS OF NATIONAL LABOR RELATIONS BOARDpromote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.Group 3:All production and maintenance employees of the Com-pany's No. 1 Plant, Chattanooga, Tennessee, excluding employeeseligible to vote in Groups 1 and 2, guards, office, clerical and sales em-ployees, pattern makers, employees of the engineering department,office janitors, cafe man and head bus boy, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action.QSDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbian IronWorks, Chattanooga, Tennessee, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among thefollowing groups of employees of the Company, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesincequit or been discharged for cause :(1)To determine whether the employees in the machinists groupdescribed in Group 1 of Section IV desire to be represented by SuccessLodge No. 56, International Association of Machinists, Chattanooga,Tennessee, or by United Steelworkers of America (C. I. 0.), for thepurposes of collective bargaining, or by neither;(2)To determine whether the employees in the foundry and coredepartments described in Group 2 of Section IV desire to be repre-sented by International Moulders and Foundry Workers Union ofNorth America, affiliated with 'the A. F. of L., or by United Steel-workers of America (C. I. 0.), for the purposes of collective bargain-ing, or by neither; COLUMBIAN IRON WORKS377(3)To determine whether or not the employees in the residual groupdescribed in Group 3 of Section IV desire to be represented by UnitedSteelworkers of America (C. I. 0.), for the purposes of collectivebargaining ;(4)To determine whether or not the employees in the pattern makersunit described in Section IV desire to be represented by Pattern MakersLeague of North America, affiliated with the A. F. of L., for the pur-poses of collective bargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Elections.